DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/22/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1-3, 5, 7, 9-11, and 16 have been amended.  Claim 15 has been cancelled. 
The objections to the drawings have been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 3, 7, 9-11, and 13 have been withdrawn. 
The rejections of claim 15 under 35 U.S.C. 112(a) and 112(b) have been rendered moot by the cancellation of that claim
The rejections of claims 3 and 5 under 35 U.S.C. 112(b0 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-12, filed 4/22/2022, with respect to the rejections of claim 1-4, 6-10, 14, and 16 under 35 U.S.C. 112(a), 102(a)(1), and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claim 1-4, 6-10, 14, and 16 under 35 U.S.C. 112(a), 102(a)(1), and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a laser marker comprising: a cylindrical cover including a main power switch and a building vibration adaptive mode switch; a supporter including a leg part and a base table, the leg part having the cylindrical cover mounted on the leg part, the base table being provided on the leg part with the base table housed in the cylindrical cover, the base table having a columnar shape, and the base table having an upper surface in which a first fitting hole is provided in a center of the upper surface; a movable portion arranged over the base table with the movable portion housed in the cylindrical cover, the movable portion having a bottom surface in which a second fitting hole is provided in a center of the bottom surface, the movable portion also including three or more laser diodes and an X-axis tilt sensor, the X-axis tilt sensor being configured to detect an X-axis tilt of the movable portion, the X-axis tilt corresponding to a tilt of the movable portion with respect to an X-axis on a horizontal plane, and the X-axis tilt sensor being further configured to output an X-axis detection value that indicates the X-axis tilt; a coupling member housed in the cylindrical cover, the coupling member including a lower portion, an upper portion, and an intermediate portion, the lower portion being fixed to the first fitting hole, the upper portion being tiltably fitted into the second fitting hole, the intermediate portion coupling the lower portion and the upper portion together; an X-axis motor fixed above the upper surf ace of the base table with the X-axis motor housed in the cylindrical cover, and the X-axis motor being configured to change the X-axis tilt; and a microcomputer configured to execute a leveling process, the leveling process including: determining whether the building vibration adaptive mode switch is turned ON; determining whether the main power switch has just been turned ON in response to a determination being made that the building vibration adaptive mode switch is turned ON; determining whether a set time elapses in response to a determination being made that the main power switch has just been turned ON, the set time being preset; acquiring the X-axis detection value in response to a determination being made that the set time does not elapse; storing a series of X-axis detection values in an array data structure in response to a determination being made that the set time elapses, each X-axis detection value of the series of X-axis detection values being the X-axis detection value acquired during the set time, and the array data structure including two or more elements; calculating an X-axis center value in response to the series of X-axis detection values being stored in the array data structure, the X-axis center value corresponding to a center value of the two or more elements in the array data structure; and controlling the X-axis motor such that the X-axis center value and an X-axis reference value coincide with each other, the X-axis reference value being preset. 
Independent claim 2 recites a laser marker comprising: a supporter; a movable portion tiltably supported by the supporter; at least one laser optical source provided to the movable portion, the at least one laser optical source being configured to emit at least one laser light; a tilt sensor provided to the movable portion, the tilt sensor being configured to detect a first tilt of the movable portion with respect to the supporter, the first tilt corresponding to a tilt with respect to a first axis on a horizontal plane, and the tilt sensor being also configured to output a first detection value that indicates the first tilt; a first actuator configured to change the first tilt of the movable portion; and a controller configured to acquire a first series of detection values, each detection value of the first series of detection values corresponding to the first detection value outputted from the tilt sensor within a set time, the first series of detection values being different from or coinciding with each other, the set time being preset, the controller being also configured to control the first actuator such that a first center value and a first reference value coincide with each other, the first center value corresponding to a center value of the first series of detection values, and the first reference value being preset. 
Independent claim 16 recites an electronic leveling method of a laser marker, comprising: acquiring a series of detection values, each detection value of the series of detection values corresponding to a detection value of a tilt of a movable portion detected within a set time, the series of detection values being different from or coinciding with each other, the movable portion being tiltably supported by a supporter of the laser marker, and the movable portion including at least one laser optical source, the tilt of the movable portion corresponding to a tilt with respect to the supporter, the set time being preset; calculating a center value of the acquired series of detection values; and controlling at least one actuator included in the laser marker such that the calculated center value and a specified reference value coincide with each other, the at least one actuator being configured to change the tilt of the movable portion. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “determining whether a set time elapses in response to a determination being made that the main power switch has just been turned ON, the set time being preset” 
as recited in combination in independent claim 2, in particular “a controller configured to acquire a first series of detection values, each detection value of the first series of detection values corresponding to the first detection value outputted from the tilt sensor within a set time, the first series of detection values being different from or coinciding with each other, the set time being preset” 
and 
as recited in combination in independent claim 16, in particular “acquiring a series of detection values, each detection value of the series of detection values corresponding to a detection value of a tilt of a movable portion detected within a set time, the series of detection values being different from or coinciding with each other, the movable portion being tiltably supported by a supporter of the laser marker, and the movable portion including at least one laser optical source, the tilt of the movable portion corresponding to a tilt with respect to the supporter, the set time being preset” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hirano et al. (US 5,485,266), teaches 
a laser marker comprising: a supporter; a movable portion tiltably supported by the supporter; at least one laser optical source provided to the movable portion, the at least one laser optical source being configured to emit at least one laser light; a tilt sensor provided to the movable portion, the tilt sensor being configured to detect a first tilt of the movable portion with respect to the supporter, the first tilt corresponding to a tilt with respect to a first axis on a horizontal plane, and the tilt sensor being also configured to output a first detection value that indicates the first tilt; a first actuator configured to change the first tilt of the movable portion; and a controller configured to (i) repeatedly acquire the first detection value output from the tilt sensor, to thereby (ii) acquire a first series of detection values, the controller being also configured to control the first actuator such that a first center value and a first reference value coincide with each other, the first center value corresponding to a center value of the first series of detection values, and the first reference value being set in advance 
and 
an electronic leveling method of a laser marker, comprising: repeatedly detecting a tilt of a movable portion of the laser marker with respect to a supporter of the laser marker, to thereby acquire a series of detection values, the movable portion being tiltably supported by the supporter, and the movable portion including at least one laser optical source; and controlling at least one actuator included in the laser marker such that a calculated center value and a specified reference value coincide with each other, the at least one actuator being configured to change the tilt of the movable portion
Another prior art reference, Stanford (“Signals and the frequency domain,” 2017, see PTO-892 attached to Office Action dated 2/2/2022), teaches sinusoids having a maximum and a minimum value, and the average of a sinusoid being its center value. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “determining whether a set time elapses in response to a determination being made that the main power switch has just been turned ON, the set time being preset” 
as recited in combination in independent claim 2, in particular “a controller configured to acquire a first series of detection values, each detection value of the first series of detection values corresponding to the first detection value outputted from the tilt sensor within a set time, the first series of detection values being different from or coinciding with each other, the set time being preset” 
and 
as recited in combination in independent claim 16, in particular “acquiring a series of detection values, each detection value of the series of detection values corresponding to a detection value of a tilt of a movable portion detected within a set time, the series of detection values being different from or coinciding with each other, the movable portion being tiltably supported by a supporter of the laser marker, and the movable portion including at least one laser optical source, the tilt of the movable portion corresponding to a tilt with respect to the supporter, the set time being preset”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645